Case: 15-20431      Document: 00513420348         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-20431                               FILED
                                  Summary Calendar                       March 11, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DARREN LAVALD BOWIE,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-50-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Counsel retained to represent Darren Bowie has moved for leave to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20431    Document: 00513420348     Page: 2   Date Filed: 03/11/2016


                                 No. 15-20431

withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Bowie has filed a response. The record is not sufficiently developed to allow
this court to make a fair evaluation of Bowie’s claims of ineffective assistance
of counsel, so we decline to consider them, without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record
reflected therein, and Bowie’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accord-
ingly, the motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.
R. 42.2.




                                       2